Appeal by the State Rent Administrator from an order which vacated an order of said Administrator denying a certificate of eviction and directed the issuance of such a certificate. Order reversed on the law, with $10 costs and disbursements, and petition dismissed, without costs. Coneededly, the landlord had available for his use several apartments, in properties of which he is part owner, a short distance from his office, none of which he would take even though they were heated and had better facilities than the tenant’s in this proceeding. In Matter of Bosenbluth V. Finkelstein (300 N. Y. 402), the premises were such that the landlord was not obliged to establish immediate and compelling necessity. Here there was such obligation. (Matter of Wisotshy v. McGoldriek, 279 App. Div. 1011, affd. 304 N. Y. 619.) Nolan, P. J., Carswell, Adel, Wenzel and MaeCrate, JJ., concur. [See 282 App. Div. 714.]